Case 2:20-cv-04869-ODW-PD Document 13 Filed 07/10/20 Page iof3 Page ID #:47
POS-010

 

ATTORNEY OF PARTY WITHOUT ATTORNEY (Name, Stale Bar number and adaressy- FOR COURT USE ONLY
Joseph R. Manning. Jr SBN #233385 ad ;
-- MANNING LAW APC

20062 SW Birch St #200

Newport Beach. CA 92660

TELEPHONE NO.: 940-900-8755 FAX NO. (Optional: 866-843-8308
E-MAIL ADDRESS (Opbonai):

ATTORNEY FOR fNamey Plaintiff Carmen John Perri an individual

: UNITED sTMes pstler CORT

BRANGHRAME CENTRAL DISTRICT OF CALIFORNIA
PLAINTIFF/PETITIONER: Carmen John Perri, an individual CASE NUMBER: eD

2:20 ev 04869- (DIA

 

 

 

DEFENDANT/RESPONDENT: Pom Pom Partnership. a partnership

 

Ref. No, oF File No..

PROOF OF SERVICE OF SUMMONS DORA - S.S45°

 

 

 

 

(Separate proof of service is required for each party served.)
1. At the time of service | was at least 18 years of age and not a party to this action.
2. | served copias of:
a. Lv] summons
complaint
Aitemative Dispute Resolution (ADR) package

Civil Case Cover Sheet (served in complex cases only)

cross-compliaint ; . . . . .
. Certification and Notice of Interested Parties, Notice of Assignment. Notice to Parties of Court
other (specify dacuments): Directed ADR Program. Civil Minutes- General. Notice to Parties ADA Disability Access
Litigation Application for Stay and Early Mediation Proposed Order
. Party served (specify name of party as shown on documents served):

~g aon gs
NUNUBA

wo
oo

Pom Pom Partnership. a partnership

b. [7] Person {other than the party in item 3a) served on behalf of an entity or as an authorized agent (and noi a person
under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a}:

4. Address where the party was served:
1227 W Valley Blvd 4105 Alhambra CA 91803
5. [served the party (check proper box) ,
a [_] by persona? service. | personally delivered the documents fisted in item 2 te the party or person authorized to
____ feceive service of process for the party (1) on (date): {2) at (lima):
b. by substituted service. On (date): sasno2 at (time): 12:35 pM J left the docurnents listed in item 2 with or

in the presence of (name and title or relationship to person indicated in item 3):
John Doe - person on charge at business { apparently owner) authorized to accent { Asian male 50+yrs old short black hair
brown eves 5 7' 185 Ibs}

(1) (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the persan to be served. [ informed him or her of the general nature of the papers.

{2} CJ (home) a compatent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. i informed him or her of the generai nature of the papers.

(3) [“] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

(4) | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ Proc., § 415.20). | mailed the documents on
(date): b-Z6 “Y) from (city) wohewn or a declaration of mailing is attached.

(5) | attach a declaration of diligence stating actions taken first to attempt personal service.

Page lof z

*STuckse, Counattot Gare PROOF OF SERVICE OF SUMMONS Code of Ci Procedure § 417-10
POS-1G [Rev, January 1, 2007]
Case 2:20-cv-04869-ODW-PD Document 13 Filed 07/10/20 Page 2o0f3 Page ID#:48

 

PLAINTIFF/PETITIONER: Carmen Joha Perri . an individual CASE NUMBER: |

| 2:20 ev 04869 QYAN- PD |

 

DEFENDANT/RESPONDENT: Pom Pom Partnership, a partnership

 

 

5. c [L_] by mailand acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) from (city):

3) [C7] with two capies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30)
(4) [7] to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

d. [7] by other means (specify means of service and authorizing code section):

{—] Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:

a. [] as an individual defendant
b. [7] asthe person sued under the fictitious name of (specify):
G. Cc) as occupant,
dd. On behalf of (specify): Pom Pom Partnership, a nartaership
under the following Code of Civil Procedure section:
I] 416.10 (corporation) [7 415.95 (business organization, form unknown)
[J 446.20 (defunct corporation) [—} 416.60 (minor)
["1, 416.30 (joint stock company/association) [7] 416.70 (ward or conservatee)
[A 41640 (association or partnership) a (authorized person)
[} 416.50 (public entity) CI 415.46 (occupant)
[I other:

7. Person whe served papers
a. Name: Adriana M Achucarro
Address: 2390 E Orangewood Ave #530. Anaheim. CA 92806
Telephone number, 949-305-9108
The fee for service was: $ 69
iam:

@aocg

(1) [2] not a registered California process server.
af] €xempt from registration under Business and Professions Code section 22350(b).
(3) Ly_] @ registered California process server:

()} [0] owner [7] employee independent contractor.

{ii} Registration No. 2g08

fii} County: Orange

 

 

 

 

8. | decfare under penalty of perjury under the laws of the State of California that the foregoing Is true and correct,

or
9. [7] 1am a California sheriff or marshal and | certify that the foregoing is true and corr

Date: 7/2/2020

Adriana M Achuearro >
iNAME GF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) | / (SIGNATURE }

— eee

 

 

POSANO Rev. January 1. 2097]

PROOF OF SERVICE OF SUMMONS Page 20f2
 

 

 

 

j ~ led 07/10/20" Page 3 uf3Page1B-#49
Case aNtPeD Sexes bi Sete USUkT CENTRAL OroTRtoe OF CALIFORNIA

 

Carmen John Perri, an individual

PLAINTIFF (S) CASE NUMBER
vs 2:20 ev 04869
Pom Pom Partnership, a partnership DECLARATION OF DUE DILIGENCE
DEFENDANT (5)

 

I served Summons, Complaint, Cage Cover Sheet Certification and Notice of Interested Partigs, Notice of
Assignment, Notice to Parties of Court Birected ADR Program, Civil Minutes~ General, Notice to Parties ADA
Disability Access Litigation Application for Stay and Early Mediation Proposed Order

SUBSTITUTE SERVICE FERSUANT TO C.C.P. 415.20 (a) 6}, Pom Pom Partnership, a partnership

By leaving with a person at least 18 years of age: John Doe - person on charge at business {apparently owner)
authorized to accept (Asian male 50+yrs old short black hair brown eyes 5 7’ 185 ibs)

Bata: 6/25/2020 Time: 12:35 De

Address and City where served: 1227W Valley Bivd #105 Alhambra CA 91803 { Bistro Xia’s)
Address were service was first attempted: 1245 w Valley Blvd Alhambra CA 91803- { partnership address)

On 6/26/2020 mailed a copy from Anahaim CA to the above address by first class mail postage fully prepaid. The
substitute service was made only after making the following attempts to serve the defendant(s) personally.

 

CERTIFICATE OF REASONABLE DILIGENCE

GN THE FOLLOWING DATE AND TIMES, I FIRST ATTEMPTED To MAKE A PERSONAL SERVICE BUT WAS UNABLE FOR THE REASONS
AS SHOWWS:

6/10/2020; 3:15 PM Wo such 1245 W Valley Blvd address, According to a tenant. there is a mail drop for
landicrds but not an office.

6/17/2020 4:45 PM Business closed
6/24/2020 §:59 PM Business closed

S/25/2020 12:35 PM Documents left at business with John Doe - person on/dharge at business (apparegth\ owner}
authorized to accept { Asian male 20+yrs old short black hair brown eyes 5 7')185/lb

Executed on 7/2/2020 at ANAHEIM, CA |

SIGNATURE

Adxiana M Achucarro / R.7.6.7T, Inc,

PSC# 2698/ Orange counry

2390 FE ORANGEWOOD AVE #530. ANAHEIM, CA 52666
{949} 305-9108

 

 
